DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, 18-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson US 2013/0289633 in view of Biedermann US 2018/0055545.
Regarding Claim 1, Gleeson discloses a system (Figures 26-29, paragraph 69 where the system also includes extension members #30, #20 shown in Fig 1)(it is also noted that the embodiment of Fig 26-29 is similar to that of Fig 2, paragraph 68 but with both coupling members rotatable) for correcting a position of bones, bone parts, or vertebrae, the system comprising:
a first bone anchor (one of the “screws” paragraph 42) comprising a first shank (shank of “screw” paragraph 42) for anchoring in bone (Fig 1, paragraph 42) and,
a second bone anchor (the other “screw” paragraph 42) comprising a second shank (shank of the other “screw”, paragraph 42) for anchoring in bone (Figure 1, paragraph 42); 
an instrument (Figure 1, 26-29) comprising:
a positioning member (#120) having a longitudinal axis (Fig 29, longitudinal axis defined by #120),
a first coupling member (#112a) for coupling the positioning member to the first bone anchor (paragraph 43, coupled via extension member #20, Fig 1),
wherein the first coupling member is pivotable relative to the poisoning member (paragraph 69) around a first axis (axis defined by #142a, Fig 29) that is transverse to the longitudinal axis (Fig 29); and 
a second coupling member (#112b) for coupling the positioning member to the second bone anchor (paragraph 43, coupled via extension member #30, fig 1),
wherein the second coupling member is movable translationally along the longitudinal axis of the positioning member to adjust a distance between the first coupling member and the second coupling member (paragraph 68-69), and is pivotable relative to the positioning member (paragraph 69) around a second axis (axis defined by #142b, Fig 29), the second axis being both transverse to the longitudinal axis (Fig 29, generally perpendicular from each other) and spaced apart (Fig 27, 29, second axis does not intersect the positioning member #130) from the positioning member while a translational position of the second coupling member relative to the positioning member remains constant (Fig 26-29, paragraph 68-69).
Gleeson discloses that a rod couples the first and second bone anchors (paragraph 5) does not disclose the first bone anchor comprises a first receiver for receiving and connecting the rod  to the first shank, the second bone anchor comprises a second receiver  for receiving and connecting the rod to the second shank, wherein at least the first receiver is pivotable relative to the first shank, and wherein the first bone anchor is configured to assume a locked configuration in which an angular position of the first receiver relative to the first shank is locked while the rod remains movable relative to the first receiver.

 Biedermann also teaches a bone anchor (Figure 16a shows the cross section of the bone anchor) comprising a shank (Figure 16a, #1 is the shank portion) for anchoring in bone and a receiver (Figure 16a, #5 is the receiver portion) for receiving and connecting a rod (Figure 16a, #6 shows a cross section of the rod) to the shank.  Biedermann discloses the rod (#6) connects to other bone anchors (paragraph 74) and the bone anchors coupled to extension members (#20, Fig 18). Biedermann teaches the receiver (Figure 16a, #5 shows the receiver) being pivotable (Figure 16a shows a ball jointed head of the shank and section paragraph 7 discusses a polyaxial head meaning pivotable movement) to the shank (Figure 16a #1 shows the shank) for at least one of the first or second bone anchors (Figure 16a shows a cross section of the bone anchor) wherein at least one bone anchor is configured to assume a locked configuration while still allowing the rod mobility (Section paragraph 7 discusses the temporary locking of a receiving part while still allowing the rod movement).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gleeson by replacing the bone anchors of Gleeson with the bone anchor as taught by Biedermann while maintaining the ability to connect with the extension members (#30 #20) of Gleeson, as doing so is a simple substitution of one polyaxial bone anchor configuration for another while allowing for better adjustability due to the ability to move the rod.

Regarding Claim 2, Gleeson as modified discloses the system wherein the bone anchor is configured to assume the locked configuration while the rod is not connected to the receiver (with the modification in view of Biedermann, paragraph 68-69 in Biederman where only interaction between the first coupling member and the first bone anchor is needed to assume the locked configuration).

Regarding Claim 3, Gleeson as modified discloses the system, wherein the first coupling member and the second coupling member are movable relative to one another  on the positioning member (as discussed in claim 1 above, paragraph 68-69 in Gleeson, Figs 26-29).

Regarding claim 4, Gleeson as modified discloses the system, wherein at least one of the first coupling member or the second coupling member is connectable to the respective bone anchor via an extension member (#20, #30 in Gleeson, as discussed in claim 1 above).

Regarding claim 5, Gleeson as modified discloses the system, wherein the extension member comprises a tubular portion (Fig 1-2 in Gleeson, both extension members #20, #30 are tubular).


Regarding Claim 6, Gleeson as modified discloses the system, wherein the second receiver is pivotable relative to the second shank, and wherein the second bone anchor is configured to assume a locked configuration in which an angular position of the second receiver relative to the second shank is locked while the rod remains moveable relative to the second receiver (Biederman also discloses additional bone anchors are similar to each other and each bone anchor has a receiver that can be locked in a locked configuration relative to its shank, Fig 18, paragraph 74 in Biedermann, as such with the modification in view of Biedermann, the second bone anchor is modified in similar fashion to the first bone anchor).

Regarding Claim 7, Gleeson as modified discloses the system, wherein the first coupling member  and the second coupling member are connectable to the first bone anchor and the second bone anchor, respectively, while the rod is received by the respective receivers of the first bone anchor and the second bone anchor (Figs 1, 26-29 in Gleeson and Fig 18 in Biederman where first and second coupling members are coupled to the receivers, the rod can be received therein).

Regarding claim 9, Gleeson as modified discloses the system, wherein a pivot position of the first or second coupling members  relative to the positioning member can be fixed (via actuation of #140a, #140b, paragraph 53 in Glesson).

Regarding Claim 10, Gleeson as modified discloses the system, wherein at least one of the first or second coupling members comprises a coupling portion (#112a, Fig 29 in Gleeson) and an actuator comprising a projection (#140a, Fig 29 in Gleeson) configured to facilitate the pivoting of the coupling portion (paragraph 50, 52 in Gleeson).

Regarding claim 11, Gleeson as modified discloses the system, wherein the coupling portion  and the actuator (see rejection for claim 10 above) are arranged at opposite sides of the positioning member from one another (Fig 29 in Gleeson).

Regarding Claim 12, Gleeson as modified discloses the system wherein at least abutting surface (#162 in Gleeson, which can be located on either coupling member, Fig 7, where as discussed above and paragraph 68, the embodiment of Fig 26-29 is similar to that shown in Fig 2-7) is provided for limiting the pivoting of one of the first or second coupling members (paragraph 52-53 in Gleeson).

Regarding claim 13, Gleeson as modified discloses the system wherein the at least one abutting surface comprises two abutting surfaces (see rejection for claim 12 above, Fig 7 in Gleeson where the abutting surfaces are projections #162, of which there are at least two)(alternatively #162 engages #160a/#160b respectively thus providing for two opposing abutting surfaces) for limiting the pivoting of the at least one coupling member to a range of pivot angles (paragraph 52-53 in Gleeson).

Regarding claim 14, Gleeson as modified discloses the system wherein a first engagement surface (threaded surface #124 in Gleeson) of the positioning member is configured to facilitate an incremental movement of the first coupling member and the second coupling member relative to one another along the longitudinal axis (paragraph 47, 61 in Gleeson where incremental or slight movement of adjuster #124 allows for incremental adjustment).

Regarding claim 15, Gleeson as modified discloses the system wherein the positioning member (#130 in Gleeson) comprises a first end and a second end (Fig 29 in Gleeson left and right ends of #130 ), and wherein the incremental movement of the first coupling member and the second coupling member relative to one another can be effected by actuating the positioning member from the first end or the second end (Gleeson, Fig 26-29, movement is actuated by adjuster #122 located at a first end, paragraph 47).

Regarding claim 18, Gleeson as modified discloses an elongate first guide member (#118 in Gleeson, Fig 29) that extends substantially parallel to the positioning member for guiding the movement between the second coupling member and the first coupling member along the longitudinal axis (Figs 26-29, paragraph 47 in Gleeson). 

Regarding claim 19, Gleeson as modified discloses first guide member has a substantially smooth surface (Fig 29 in Gleeson there are smooth surfaces in the areas directly adjacent threaded portion #124).

Regarding claim 22, Gleeson as modified discloses the system wherein the first receiver (Biederman: Figure 16a, #5 is the receiver) (Biederman: Figure 16a shows a cross section of the bone anchor) comprises an expandable and compressible head receiving portion (Biederman :Figures 16a through 16c show the expanded head portion shifting to the compressed head configuration which allows locking without compressing the rod) for receiving and pivotably holding a head (Figure 16a, #3) formed at an end portion (Figure 16a, the proximal end of shank #1) of the shank and a locking ring (Figure 16a, #8) configured to compress the head receiving portion to lock the head in the head receiving portion (Figure 16a- 16c shows the compression and locking capabilities of the bone anchor). The above rejection uses Biedermann due to claim 22 relying on claim 1, which was previously rejected using 35 U.S.C. 103 by modifying Gleeson to incorporate the inner workings of the bone anchor of Biedermann while maintaining its outer shape to be grasped by the extension towers of Gleeson.

Claims 1, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson US 2013/0289633 in view of Biedermann US 2018/0055545.
Regarding Claim 1, Gleeson discloses a system (Figures 2-7) for correcting a position of bones, bone parts, or vertebrae, the system comprising:
a first bone anchor (one of the “screws” paragraph 42) comprising a first shank (shank of “screw” paragraph 42) for anchoring in bone (Fig 1, paragraph 42) and,
a second bone anchor (the other “screw” paragraph 42) comprising a second shank (shank of the other “screw”, paragraph 42) for anchoring in bone (Figure 1, paragraph 42); 
an instrument (Figure 1-6) comprising:
a positioning member (#118, Fig 6) having a longitudinal axis (#117, Fig 6),
a first coupling member (#112, Fig ) for coupling the positioning member to the first bone anchor (paragraph 43, coupled via extension member #20, Fig 1-2),
wherein the first coupling member is pivotable relative to the poisoning member (paragraph 45) around a first axis (axis defined by #142, Fig 6, 15) that is transverse to the longitudinal axis (Fig 6, 15); and 
a second coupling member (right end of #104, Fig 6) for coupling the positioning member to the second bone anchor (paragraph 43, coupled via extension member #30, fig 1-2),
wherein the second coupling member is movable translationally along the longitudinal axis of the positioning member to adjust a distance between the first coupling member and the second coupling member (paragraph 45). 
Gleeson discloses that the first axis (Fig 6, axis defined by #142) is transverse to the longitudinal axis and spaced apart from the positioning member (Fig 6, paragraph 56 where the positioning member is aligned with opening #166 such that the first axis is generally perpendicular to the longitudinal axis and does not intersect with it and spaced apart from the positioning member) and a translational position of the first coupling member (#112) relative to the positioning member remains constant (Fig 6, paragraph 56-57) but does not disclose the second coupling member is pivotable relative to the positioning member around a second axis, the second axis being both transverse to the longitudinal axis and spaced apart from the positioning member while a translational position of the second coupling member relative to the positioning member remains constant. Gleeson discloses that a rod couples the first and second bone anchors (paragraph 5) does not disclose the first bone anchor comprises a first receiver for receiving and connecting the rod  to the first shank, the second bone anchor comprises a second receiver  for receiving and connecting the rod to the second shank, wherein at least the first receiver is pivotable relative to the first shank, and wherein the first bone anchor is configured to assume a locked configuration in which an angular position of the first receiver relative to the first shank is locked while the rod remains movable relative to the first receiver.
However, Gleeson further discloses another embodiment of the instrument (Fig 26-29) with a positioning member (#124, Fig 29), first and second coupling members (#112a, #112b) have the same configuration (as seen in Fig 29) and are both pivotable relative to the positioning member (paragraph 69) while a translational position of the first and second coupling members relative to the positioning member remains constant (paragraph 69), where this provides greater flexibility of the rotational position of the second coupling member relative to the positioning member and first coupling member (paragraph 69).
 Biedermann also teaches a bone anchor (Figure 16a shows the cross section of the bone anchor) comprising a shank (Figure 16a, #1 is the shank portion) for anchoring in bone and a receiver (Figure 16a, #5 is the receiver portion) for receiving and connecting a rod (Figure 16a, #6 shows a cross section of the rod) to the shank.  Biedermann discloses the rod (#6) connects to other bone anchors (paragraph 74) and the bone anchors coupled to extension members (#20, Fig 18). Biedermann teaches the receiver (Figure 16a, #5 shows the receiver) being pivotable (Figure 16a shows a ball jointed head of the shank and section paragraph 7 discusses a polyaxial head meaning pivotable movement) to the shank (Figure 16a #1 shows the shank) for at least one of the first or second bone anchors (Figure 16a shows a cross section of the bone anchor) wherein at least one bone anchor is configured to assume a locked configuration while still allowing the rod mobility (Section paragraph 7 discusses the temporary locking of a receiving part while still allowing the rod movement).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the second coupling member (right end of #104, Fig 6) of Gleeson to have a similar configuration as the first coupling member (#112, Fig 6) such that the second coupling member is also pivotable in view of another embodiment of Gleeson above because this provides greater flexibility of the rotational position of the second coupling member relative to the positioning member and first coupling member. Note, with the modification of Gleeson, see below, where the second coupling member would have the same rotatable configuration as the first coupling member (identified in the rectangular boxes below where the second coupling member, right end of #104 Fig 6, would be separate from the left end of #104 and also couple thereto with a shaft #142 defining a second axis, the shaft #142 would pivotably couple the second coupling member to the left end of #104 and the positioning member in similar fashion to the first coupling member #112 with component #110), such that the second coupling member would be pivotable about a second axis that is parallel to the first axis and would also be generally perpendicular to the longitudinal axis and not intersect with the positioning member and be spaced from the positioning member (similar to that of the first coupling member as discussed above, where the second axis would be parallel to the first axis and perpendicular to the longitudinal axis and spaced apart not intersect with the positioning member #118). 


    PNG
    media_image1.png
    748
    706
    media_image1.png
    Greyscale


It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Gleeson by replacing the bone anchors of Gleeson with the bone anchor as taught by Biedermann while maintaining the ability to connect with the extension members (#30 #20) of Gleeson, as doing so is a simple substitution of one polyaxial bone anchor configuration for another while allowing for better adjustability due to the ability to move the rod.
Regarding claim 16, Gleeson as modified discloses in a first operating configuration the second coupling member (right end of #104, Fig 6 in Fig 6 in Gleeson) engages the first engagement surface (threads #124 in Gleeson) of the positioning member to facilitate the incremental movement (paragraph 47, 61 in Gleeson where incremental or slight movement of adjuster #122 allows for incremental adjustment), and 
wherein in a second operating configuration the second coupling member is disengaged from the first engagement surface (paragraph 59 in Gleeson) to facilitate a slidable movement between the first coupling member and the second coupling member along the longitudinal axis of the positioning member (paragraph 59, 62 in Gleeson). 

Regarding claim 17, Gleeson as modified discloses the second coupling member comprises a second engagement surface (#188 in Glesson) configured to engage and disengage the advancement structure of the positioning member to adjust the second coupling member between the first operating configuration and the second operating configuration (paragraph 61, 62, the second engagement surface #188 is engaged for incremental movement and disengaged for more quick positioning).
Regarding claim 18, Gleeson as modified discloses an elongate first guide member (#130 in Gleeson, Fig 6) that extends substantially parallel to the positioning member for guiding the movement between the second coupling member and the first coupling member along the longitudinal axis (Figs 2-6, paragraph 48 in Gleeson). 

Regarding claim 19, Gleeson as modified discloses first guide member has a substantially smooth surface (as seen in Fig 6 in Gleeson, paragraph 48).

Claims 20-21, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson US 2013/0289633 and Biedermann US 2018/0055545, as applied to claim 1 above, and in further view of Fischer US 2016/0000478.
Gleeson as modified discloses the claimed invention as discussed above where actuation of the positioning member translates the first and second coupling members relative to each other (see rejection in claim 1 above, paragraph 68-69 in Gleeson) and guided by the first guide member (see rejection for claim 18-19 above, paragraph 45 in Gleeson, figs 26-29 where the coupling members each has respective openings to receive the first guide member #130) but does not disclose a second elongate guide member that extends substantially parallel to the first guide member, wherein the second guide member is located at a side of the positioning member opposite to a side on which the first guide member is located, the first and second guide member are completely separate parts from one another. 
Fischer discloses an elongate smooth first guide member (#54),  a second similar elongate smooth guide member (#56) that extends substantially parallel to the first guide member (Fig 5b), wherein the second guide member is located at a side of the positioning member opposite to a side on which the first guide member is located (Fig 5b where a positioning member #58 separates the guide members), the first and second guide member are completely separate parts from one another (Fig 5b, the guide members are distinct components from each other), wherein actuation of the positioning member (#58)  translates first and second coupling members (#52a, #52b) relative to each other and guided along the first and second guide members (#54, #56, paragraph 62). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Gleeson as modified to include an elongate second guide member, where the coupling members would include an additional opening for the second guide member such that the positioning member is in between the first and second guide members in view of Fischer above because this provides a known alternative configuration to help guide translational movement of coupling members. The examiner notes that the addition of a second guide member would provide additional stability to the device as the positioning member would be framed by two guide members. 
The examiner also notes that it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Gleeson as modified to include a second guide member, similar in configuration to the first guide member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 (VI)(B).





Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gleeson US 2013/0289633 in view of Fischer US 2016/0000478.
Regarding Claim 23, Gleeson discloses an instrument for correcting a position of bones, bone parts, or vertebrae, the instrument (Figures 1-6) comprising: 
a positioning member (#118) having a longitudinal axis (longitudinal axis of #118); 
a first coupling member (#110 and #112) with a first single coupling portion (#112) connectable to a first bone anchor (via extension member #20, paragraph 43) for coupling the first bone anchor to the positioning member (Figs 2, 26-29, paragraph 43 the first coupling member via the extension member #20 is able to couple a first bone anchor to the positioning member); 
a second coupling member (right end of #104, Fig 6) with a second single coupling portion (right end of right end of #104, Fig 6, Fig 6) connectable to a second bone anchor (via extension member #30, paragraph 43) for coupling the second bone anchor to the positioning member (Figs 2, 26-29, paragraph 43, the first coupling member via the extension member #30 is able to couple a second bone anchor to the positioning member), 
wherein the second coupling member and the first coupling member are movable relative to one another along the longitudinal axis (paragraph 68-69); and
 an elongate first guide member (#130); 
wherein the elongate first guide member (#130) and the positioning member (#118) are parallel to each other and extend along a first plane (plane as seen in Fig 4 that contains both the positioning member and first guide member);
wherein at least one of the first coupling member or the second coupling member is configured to simultaneously contact the first guide member, and the positioning member (Fig 2-6), and wherein at least one of the first single coupling portion or the second single coupling portion is pivotable relative to the positioning member (Fig 15, paragraph 45, first coupling member is pivotable) around an axis (axis defined by #142, Fig 6), wherein the axis is both perpendicular to the first plane (as seen in Fig 4, 6) and spaced apart from the positioning member (Fig 6, paragraph 56 where the positioning member is aligned with opening #166 such that the axis defined by #142 is perpendicular to the longitudinal axis and does not intersect with it and spaced apart from the positioning member).
Gleeson as modified discloses the claimed invention as discussed above where actuation of the positioning member translates the first and second coupling members relative to each other (see above, paragraph 68-69 in Gleeson) and guided by the first guide member (paragraph 45 in Gleeson, figs 26-29 where the coupling members each has respective openings to receive the first guide member #130)
Gleeson does not disclose an elongate second guide member, the first and second guide members are completely separate parts from one another and arranged at opposite sides of the positioning member from one another, such that the first guide member, the second guide member, and the positioning member extend along the first plane.
Fischer discloses an elongate smooth first guide member (#54),  a second similar elongate smooth guide member (#56) that extends substantially parallel to the first guide member (Fig 5b), wherein the second guide member is located at a side of the positioning member opposite to a side on which the first guide member is located (Fig 5b where a positioning member #58 separates the guide members) and are completely separate parts from one another (Fig 5b, the guide members are distinct components), the first and second guide members and the positioning members are parallel to each other and located on the same plane (Fig 5b), actuation of the positioning member (#58)  translates first and second coupling members (#52a, #52b) relative to each other and guided along the first and second guide members (#54, #56, paragraph 62). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Gleeson as modified to include an elongate second guide member, where the coupling members would include an additional opening for the second guide member such that the positioning member is in between the first and second guide members in view of Fischer above because this provides a known alternative configuration to help guide translational movement of coupling members. The examiner notes that the addition of a second guide member would provide additional stability to the device as the positioning member would be framed by two guide members (the positioning member in between the two guide members) and all located in the first plane. 
The examiner also notes that it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Gleeson as modified to include a second guide member, similar in configuration to the first guide member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 (VI)(B).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gleeson US 2013/0289633 in view of Biedermann US 2018/0055545.
	Regarding Claim 24, Gleeson discloses a method for correcting a position of bones, bone parts, or vertebrae using a system (Figures 1-6) comprising
a first bone anchor (one of the “screws” paragraph 42) comprising a first shank (shank of “screw” paragraph 42) for anchoring in bone (Fig 1, paragraph 42) and,
a second bone anchor (the other “screw” paragraph 42) comprising a second shank (shank of the other “screw”, paragraph 42) for anchoring in bone (Figure 1, paragraph 42); 
an instrument (Figure 1-6) comprising:
a positioning member (#118) having a longitudinal axis (Fig 6, longitudinal axis defined by #118),
a first coupling member (#112) for coupling the positioning member to the first bone anchor (paragraph 43, coupled via extension member #20, Fig 1),
wherein the first coupling member is pivotable relative to the poisoning member (paragraph 45) around a first axis (axis defined by #142, Fig 6) that is transverse to the longitudinal axis (Fig 6); and 
a second coupling member (right end of #104, Fig 6) for coupling the positioning member to the second bone anchor (paragraph 43, coupled via extension member #30, fig 1),
wherein the second coupling member is movable translationally along the longitudinal axis of the positioning member to adjust a distance between the first coupling member and the second coupling member (paragraph 68-69)
the method comprising: respectively 
inserting the first bone anchor and the second bone anchor into a bone or vertebra (Fig 1, paragraph 43); 
 and coupling the first coupling member to the first bone anchor and coupling the second coupling member to the second bone anchor (paragraph 43, 68 coupling members coupled to the bone anchors via extenders #20, #30).
Gleeson discloses that the first axis (Fig 6, axis defined by #142) is transverse to the longitudinal axis and spaced apart from the positioning member (Fig 6, paragraph 56 where the positioning member is aligned with opening #166 such that the first axis is generally perpendicular to the longitudinal axis and does not intersect with it and spaced apart from the positioning member) and a translational position of the first coupling member (#112) relative to the positioning member remains constant (Fig 6, paragraph 56-57) but does not disclose the second coupling member is pivotable relative to the positioning member around a second axis, the second axis being both transverse to the longitudinal axis and spaced apart from the positioning member while a translational position of the second coupling member relative to the positioning member remains constant,
Gleeson discloses that a rod couples the first and second bone anchors (paragraph 5) does not disclose the first bone anchor comprises a first receiver for receiving and connecting the rod  to the first shank, the second bone anchor comprises a second receiver  for receiving and connecting the rod to the second shank, pivoting and adjusting an angular position of at least the first receiver relative to the first shank; locking the angular position of the first receiver relative to the first shank for the first bone anchor while the rod remains movable relative to the first receiver.

However, Gleeson further discloses another embodiment of the instrument (Fig 26-29) with a positioning member (#124, Fig 29), first and second coupling members (#112a, #112b) have the same configuration (as seen in Fig 29) and are both pivotable relative to the positioning member (paragraph 69) while a translational position of the first and second coupling members relative to the positioning member remains constant (paragraph 69), where this provides greater flexibility of the rotational position of the second coupling member relative to the positioning member and first coupling member (paragraph 69).
Biedermann also teaches respectively inserting the first bone anchor and the second bone anchor into a bone or vertebra (as seen in Figure 16a, the anchors are inserted into bone of #500 which means they must be placed before the steps shown in figures 16a-16c are done), pivoting and adjusting an angular position of the receiver relative to the shank for at least one of the first bone anchor or the second bone anchor
(paragraph 59, the bone screws are shown as ball jointed, meaning pivoting and adjusting the receiver is possible and must be done before being locked into place). Biedermann teaches locking the angular position of the receiver relative to the shank for the at least one bone anchor while the rod remains movable relative to the receiver (paragraph 7 discusses the temporary locking of a receiving part with respect to the shank while still allowing the rod movement, this is depicted in Figs 16a-16c where a coupling member #20 coupled to the receiver of the bone anchor, paragraph 68-69). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the second coupling member (right end of #104, Fig 6) of Gleeson to have a similar configuration as the first coupling member (#112, Fig 6) such that the second coupling member is also pivotable in view of another embodiment of Gleeson above because this provides greater flexibility of the rotational position of the second coupling member relative to the positioning member and first coupling member. Note, with the modification of Gleeson, see below, where the second coupling member would have the same rotatable configuration as the first coupling member (identified in the rectangular boxes below where the second coupling member, right end of #104 Fig 6, would be separate from the left end of #104 and also couple thereto with a shaft #142 defining a second axis, the shaft #142 would pivotably couple the second coupling member to the left end of #104 and the positioning member in similar fashion to the first coupling member #112 with component #110), such that the second coupling member would be pivotable about a second axis that is parallel to the first axis and would also be generally perpendicular to the longitudinal axis and not intersect with the positioning member and be spaced from the positioning member (similar to that of the first coupling member as discussed above, where the second axis would be parallel to the first axis and perpendicular to the longitudinal axis and spaced apart not intersect with the positioning member #118). 


    PNG
    media_image1.png
    748
    706
    media_image1.png
    Greyscale



It would have also been obvious to one having ordinary skill in the art at a time  before the effective filing date of the claimed invention to replacing the bone anchors of Gleeson with the bone anchor as taught by Biedermann while maintaining the ability to connect with extenders (#20, #30 in Gleeson), such that the pivoting/adjusting and locking steps as claimed are performed, as doing so is a simple substitution of one polyaxial bone anchor configuration for another while allowing for better adjustability due to the ability to move the rod.
Regarding Claim 25, Gleeson as modified does not disclose inserting a rod into the respective receivers of the first bone anchor and the second bone anchor prior to coupling the first coupling member to the first bone anchor and coupling the second coupling member to the second bone anchor.
However, Biederman further teaches inserting a rod (#6 in Biederman) into the respective receivers of the first bone anchor and the second bone anchor prior to coupling the first coupling member to the first bone anchor and coupling the second coupling member to the second bone anchor (Fig 15a in Biederman, paragraph 64, 74 prior to coupling the extenders, the rod is already coupled to the receivers, paragraph 74 repositioning actions are performed via the extenders, once the extenders are coupled to the anchors and while the rod is coupled to the receivers).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Gleeson as modified to insert the rod into the respective receivers of the first bone anchor and the second bone anchor prior to coupling the first coupling member to the first bone anchor and coupling the second coupling member to the second bone anchor in view of additional teachings of Biederman because this provides a known configuration for the bone anchors and the rod prior to being repositioned (via movement of the coupling members with respect to each other).


Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gleeson US 2013/0289633 and Biedermann US 2018/0055545, as applied to claim 24 above, and in further view of Fischer US 2016/0000478.
Gleeson as modified discloses the claimed invention as discussed above where actuation of the positioning member translates the first and second coupling members relative to each other (see rejection in claim 24 above, paragraph 68-69 in Gleeson) and guided by the first guide member ( paragraph 45 in Gleeson, figs 1-6 where the coupling members each has respective openings to receive the first guide member #130) but does not disclose a second elongate guide member, the first and second guide members are completely separate parts from one another and that are arranged at opposite sides of and extend parallel to the positioning member.
Fischer discloses an elongate smooth first guide member (#54),  a second similar elongate smooth guide member (#56) that extends substantially parallel to the first guide member (Fig 5b), wherein the second guide member is located at a side of the positioning member opposite to a side on which the first guide member is located (Fig 5b where a positioning member #58 separates the guide members), the first and second guide members are completely separate parts from one another (Fig 5b the guide members are distinct components from each other), actuation of the positioning member (#58)  translates first and second coupling members (#52a, #52b) relative to each other and guided along the first and second guide members (#54, #56, paragraph 62). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Gleeson as modified to include an elongate second guide member, where the coupling members would include an additional opening for the second guide member such that the positioning member is in between the first and second guide members in view of Fischer above because this provides a known alternative configuration to help guide translational movement of coupling members. The examiner notes that the addition of a second guide member would provide additional stability to the device as the positioning member would be framed by two guide members. 
The examiner also notes that it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Gleeson as modified to include a second guide member, similar in configuration to the first guide member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04 (VI)(B).



Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Gleeson was reinterpreted in view of applicant’s amendment. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773